Citation Nr: 0431948	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-34 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the benefits sought on appeal.  An 
April 2002 rating decision granted service connection for 
diabetes mellitus and assigned a 20 percent disability 
evaluation effective from July 9, 2001, and a subsequent 
rating decision dated in July 2002 denied service connection 
for hypertension.  The veteran, who had active service from 
September 1966 to September 1968, appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

The Board also observes that the veteran testified at his 
July 2004 hearing before the Board that his diabetes had been 
affecting his cholesterol and that he had irritable bowel 
syndrome and possible kidney damage.  It is unclear as to 
whether the veteran intended to file separate claims for 
service connection for these disorders, to include as 
secondary to his service-connected diabetes mellitus.  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claims for an increased evaluation for 
diabetes mellitus (or even notice regarding the earlier claim 
for service connection for diabetes mellitus, see VAOPGCPREC 
08-2003) and for service connection for hypertension, as well 
as which evidence the VA would seek to provide and which 
evidence the claimant is to provide.  The Court has indicated 
that such specific notice is required to comply with the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hypertension.
In this regard, the Board notes that the veteran was provided 
a VA arteries and veins examination in May 2003; however, 
that examination was afforded in connection with his claim 
for service connection for peripheral neuropathy.  The Board 
further notes that the May 2003 VA examiner simply stated 
that the veteran had hypertension and did not opine as to 
whether the veteran's current hypertension was etiologically 
related to his service-connected diabetes mellitus or was 
otherwise related to his military service.  The United States 
Court of Appeals for Veterans Claims has held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Therefore, the Board is of the opinion that a VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any hypertension that may be 
present.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the veteran testified at his July 2004 hearing before the 
Board that J. Bauman, M.D. had been treating him for 
hypertension for the previous 15 years.  Although the claims 
file does include treatment records from Dr. Bauman dated 
from November 2002 to July 2004, the Board notes that there 
are no other records from this physician dated prior to that 
time.  In addition, the veteran testified that Dr. Bauman had 
referred him to a specialist for his diabetes at the Columbia 
Medical Center.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's hypertension and diabetes 
mellitus. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claims 
for an increased evaluation for 
diabetes mellitus and for service 
connection for hypertension, and the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his hypertension and diabetes 
mellitus.  After acquiring this 
information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records from J. Belle Bauman, M.D. 
from January 1989 to the present as 
well for treatment records from the 
Columbia Medical Center.

3.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
hypertension that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify whether 
the veteran has hypertension.  If so, 
he should comment as to whether it is 
at least a likely as not that the 
hypertension is either caused by or 
permanently aggravated by the 
veteran's service-connected diabetes 
mellitus, or is otherwise related to 
the veteran's military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




